 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   VALERIE ANN FRANCESCONI,                             )   Case No.: 1:17-cv-01391- JLT
                                                          )
12                    Plaintiff,                          )   ORDER GRANTING IN PART PLAINTIFF’S
                                                          )   MOTION FOR ATTORNEY’S FEES PURSUANT
13           v.                                           )   TO THE EQUAL ACCESS TO JUSTICE ACT, 28
                                                          )
     ANDREW M. SAUL1,                                     )   U.S.C. § 2412
14
     Commissioner of Social Security,                     )
15                                                        )   (Doc. 23)
                      Defendant.                          )
16                                                        )

17           Valerie Francesconi seeks an award for fees pursuant to the Equal Access for Justice Act under

18   28 U.S.C. § 2412(d). (Doc. 23) The Commissioner of Social Security opposes the request, arguing the

19   fees requested are excessive. (Doc. 25) Because the Administrative Law Judge’s decision was contrary

20   to established standards set forth by the Regulations and the Ninth Circuit, the decision and the

21   Commissioner’s defense thereof were not substantially justified.

22           For the reasons set forth, Plaintiff’s motion for attorney fees under the EAJA is GRANTED in

23   the modified amount of $4,702.79.

24   I.      Background

25           In 2014, Plaintiff filed an application for a period of disability and disability insurance benefits

26   under Title II of the Social Security Act. (Doc. 11-6 at 2) The Social Security Administration denied

27
              1
                This action was originally brought against Carolyn W. Colvin in her capacity as then-Acting Commissioner.
28   Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted as the defendant in this action.
     See Fed. R. Civ. P. 25(d).


                                                                1
 1   Plaintiff’s application at the initial level and upon reconsideration. (See generally Doc. 11-4) She

 2   requested an administrative hearing and testified before an ALJ on July 8, 2016. (Doc. 11-3 at 19) The

 3   ALJ concluded Plaintiff was not disabled and issued an order denying benefits on October 27, 2016.

 4   (Id. at 19-29) The Appeals Council denied review of the decision on August 14, 2017 (id. at 2-5), and

 5   the ALJ’s determination became the final decision of the Commissioner.

 6           Plaintiff initiated the action before this Court on October 13, 2017, seeking judicial review of

 7   the ALJ’s decision. (Doc. 1) The Court determined the ALJ failed to apply the correct legal standards

 8   in evaluating the credibility of Plaintiff’s subjective complaints and remanded the matter for further

 9   proceedings pursuant to sentence four of 42 U.S.C. § 405(g) on March 21, 2019. (Doc. 21) Thus,

10   judgment was entered in favor of Plaintiff and against the Commissioner. (Doc. 22)

11           On June 4, 2019, Plaintiff filed the motion for fees under the EAJA now pending before the

12   Court. (Doc. 23) The Commissioner filed an opposition to the motion on July 9, 2019. (Doc. 25)

13   Plaintiff did not file a brief in reply.

14   II.     Legal Standards for EAJA Fees

15           The EAJA provides that a court shall award fees and costs incurred by a prevailing party “in any

16   civil action . . . including proceedings for judicial review of agency action, brought by or against the

17   United States . . . unless the court finds that the position of the United States was substantially justified

18   or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). A party eligible to

19   receive an award of attorney fees under the EAJA must be the prevailing party who received a final

20   judgment in the civil action. 28 U.S.C. § 2412(d)(2)(H).

21           The party seeking the award of EAJA fees has the burden to establish the requested fees are

22   reasonable. See Hensley v. Eckerhart, 461 U.S. 424, 434, 437 (1983); Atkins v. Apfel, 154 F.3d 988 (9th

23   Cir. 1998) (specifically applying these principles to fee requests under the EAJA). As a result, “[t]he

24   fee applicant bears the burden of documenting the appropriate hours expended in the litigation, and

25   must submit evidence in support of those hours worked.” Gates v. Deukmejian, 987 F.2d 1392, 1397

26   (9th Cir. 1992); see also 28 U.S.C. § 2412(d)(1)(B) (“A party seeking an award of fees and other

27   expenses shall . . . submit to the court an application for fees and other expenses which shows ... the

28   amount sought, including an itemized statement from any attorney... stating the actual time expended”).


                                                           2
 1          Where documentation of the expended time is inadequate, the court may reduce the requested

 2   award. Hensley, 461 U.S. at 433, 436-47. Further, “hours that were not ‘reasonably expended” should

 3   be excluded from an award, including “hours that are excessive, redundant, or otherwise unnecessary.”

 4   Id. at 434. A determination of the number of hours reasonably expended is within the Court’s

 5   discretion. Cunningham v. County of Los Angeles, 879 F.2d 481, 484-85 (9th Cir. 1988).

 6   III.   Discussion and Analysis

 7          A claimant who receives a sentence four remand in a Social Security case is a prevailing party

 8   for EAJA purposes. Shalala v. Schaefer, 509 U.S. 292, 301-02 (1993); Flores v. Shalala, 49 F.3d 562,

 9   568 (9th Cir. 1995). Consequently, Plaintiff was the prevailing party.

10          A.      Whether Defendant’s position was substantially justified

11          The Supreme Court has defined “substantially justified” as “justified to a degree that could

12   satisfy a reasonable person.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). In addition, “[a]

13   substantially justified position must have a reasonable basis in both law and fact.” Gutierrez v.

14   Barnhart, 274 F.3d 1255, 1258 (9th Cir. 2001).

15          Establishing that a position was substantially justified is a two-step process. 28 U.S.C. §

16   2412(d)(2)(D). First, “the action or failure to act by the agency” must be substantially justified. Id.

17   Second, the Commissioner’s position taken in the civil action was substantially justified. Id. The

18   inquiry into whether the government had a substantial justification must be found on both inquiries.

19   Kali v. Bowen, 854 F.2d 329, 332 (9th Cir. 1998). Thus, both the ALJ’s decision and the arguments of

20   the Commissioner to this Court in defense of the administrative decision must have been substantially

21   justified. To find a position was substantially justified when based on violations of the Constitution,

22   federal statute, or the agency’s own regulations, is an abuse of discretion. Sampson v. Chater, 103 F.3d

23   918, 921 (9th Cir. 1996).

24          The burden of proof that the position was substantially justified rests on the government.

25   Scarborough v. Principi, 54 U.S. 401, 403 (2004); Gonzales v. Free Speech Coalition, 408 F.3d 613,

26   618 (9th Cir. 2005). However, the Commissioner not made any effort to demonstrate either the ALJ’s

27   decision or the Commissioner’s defense of the position was substantially justified in its opposition to

28   the motion. (See generally Doc. 25 at 3-5)


                                                         3
 1           The Court remanded Plaintiff’s case because the ALJ failed to identify legally sufficient reasons

 2   to reject the credibility of Plaintiff’s subjective complaints. In particular, the Court found “the ALJ

 3   offered little more than a summary of the medical evidence and boilerplate language to support her rejection

 4   Plaintiff’s credibility, which is not sufficient to support the adverse credibility analysis .” (Doc. 21 at 8) In

 5   addition, the Court found the ALJ failed to meet the burden to specifically identify what testimony was

 6   credible and what evidence undermined Plaintiff’s complaints. (Id. at 9) Because the ALJ failed to

 7   apply the proper legal standards in evaluating Plaintiff’s credibility, the government’s position in

 8   defending the ALJ’s flawed opinion was no substantially justified.

 9           B.      Reasonableness of the Fees Requested

10           The Ninth Circuit determined courts may not apply de facto caps limiting the number of hours

11   attorneys can reasonably expend on “routine” social security cases. See Costa v. Comm’r of Soc. Sec.

12   Admin., 690 F.3d 1132, 1133-37 (9th Cir. 2012) (“we question the usefulness of reviewing the amount

13   of time spent in other cases to decide how much time an attorney could reasonably spend on the

14   particular case before the court”). Instead, “courts should generally defer to the ‘winning lawyer’s

15   professional judgment as to how much time he was required to spend on the case.’” Id. at 1136, quoting

16   Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008). Nevertheless, the Court has an

17   independent duty to review evidence of hours worked and tasks undertaken to determine the

18   reasonableness of the fees requested for the case. Hensley, 461 U.S. at 433, 436-47.

19                   1.      Time expended

20           Plaintiff asserts that in the judgment of her attorney, Kelsey Brown, “the time spent on this case

21   was the time required to properly research, draft and win the case. Plaintiff’s counsel raised focused on

22   one major point with the Defendant, the credibility finding.” (Doc. 23 at 4) According to Plaintiff, this

23   appeal “involved directly on point 9th circuit case, several eastern district cases and application of the

24   facts of this case.” (Id.) Plaintiff contends Ms. Brown “spent a reasonable amount of time on this

25   case,” with 28.35 hours on expended on “review of over 1000 pages of case records and ... a concise

26   and effective brief.” (Id. at 4-5) She argues, “Given the issues raised by Plaintiff, the Court’s remand

27   of the case, the amount of hours requested and the overall sense of this case, the amount requested is

28   reasonable for the effort expended and the results obtained.” (Id. at 5, citing Costa v. Comm'r of Soc.


                                                            4
 1   Sec., 690 F3d 1132, 1136 (9th Cir. 2012); Fox v. Vice, 131 S.Ct. 2205, 2216 (2001))

 2           In response, the Commissioner argues that “Plaintiff cannot meet her burden to show that it was

 3   reasonable to bill $5,721.54 for counsel’s work on this case.” (Doc. 25 at 3) According to the

 4   Commissioner:

 5           In this case, Plaintiff made one argument – that the ALJ failed to provide clear and
             convincing reasons to find Plaintiff not credible – and requested a remand for further
 6           proceedings (CR 18, pgs. 7-13). There was no summary of the medical evidence, as
             required by the Scheduling Order (CR 6), and the argument discusses only a few facts.
 7           Plaintiff’s counsel, an experienced social security attorney, has made this argument
             before. In fact, counsel essentially made the same credibility argument in another social
 8           security case including the same standard of review statement (Compare CR 18, pgs. 6-
             11 with, e.g, Exhibit (Exh). A, pgs. 6-10, Exh. B, pgs. 12-15, 18). Counsel also
 9           essentially made the same request for further proceedings with the same conclusion
             (Compare CR 18, pgs. 12-13 with Exh. A, pgs. 10-12).
10
11   (Doc. 25 at 3) The Commissioner asserts that he “understands counsel’s need for efficiency,” but “it is

12   not reasonable to charge for hours that were not required.” (Id., citing Feeney v. Colvin, 2014 WL

13   3966379 at *3 (E.D. Cal. Aug. 13, 2014)) Thus, the Commissioner requests the time for drafting the

14   confidential letter brief be reduced from 3.4 hours to 1.4 hours and the time on the opening brief be

15   reduced from 7.4 hours to 2.4 hours. (Id. at 3-4) The Commissioner asserts that, after these

16   deductions, the resulting award of $4,229.70 “is a reasonable amount for Plaintiff to receive for

17   litigating this case.” (Id. at 4)

18           Notably, Plaintiff did not file a response to the Commissioner’s argument. Nevertheless, the

19   Court has reviewed the time sheet provided to determine the reasonableness of the time reported and

20   the tasks completed. Ms. Brown indicated that she expended 8.4 hours reviewing the administrative

21   record, outlining the issues, and reviewing case law prior to drafting Plaintiff’s confidential letter brief.

22   (Doc. 23-1 at 1) In addition, Ms. Brown indicated that she spent 3.4 hours “[d]rafting [the] confidential

23   brief re: credibility, pulling cites.” (Id.) As Plaintiff observes, the record in this action was more than

24   1,000 pages, and the time reported for the review appears reasonable. Likewise, the Court finds the

25   time expended on the confidential letter brief, which frames the issues in the action and should “set

26   forth the relevant issues and the reasons for ... remand” (see Doc. 6 at 2) was reasonable.

27           On the other hand, as the Commissioner asserts, the time reported for the preparation of the

28   opening brief appears excessive. As the Commissioner observes, Ms. Brown did not provide a


                                                          5
 1   summary of the medical record in the opening brief, despite indicating in the time sheet that her tasks

 2   on September 25, 2018—for which she billed 2.9 hours—included “Procedural sections (Medical

 3   evidence, Testimony) draft...” (See Doc. 23-1 at 1) In addition, the Court reviewed the exhibits

 4   provided, and noted the similarities between the documents filed by Ms. Brown. In Plaintiff’s opening

 5   brief, there are summaries of the administrative hearing testimony and the ALJ’s findings, which are

 6   total under four pages. The argument presented is nearly completely boilerplate standards—and

 7   identical to the opening brief attached to the Commissioner’s opposition as Exhibit A—with the

 8   exception of two paragraphs summarizing the Court’s holding in Henshaw v. Colvin, No. 1: 14-cv-

 9   01788-SKO (E.D. Cal. Feb. 11, 2016) and identifying portions of Plaintiff’s testimony that were not

10   addressed by the ALJ. (See Doc. 18 at 10-11) Further, as the Commissioner asserts, the paragraph

11   summarizing Henshaw is duplicative of the summary in Exhibit B. (Compare Doc. 18 at 9-10 with Doc.

12   25-2 at 15) Thus, it appears Ms. Brown was only required to prepare summaries of the testimony, the

13   ALJ’s findings, and a single paragraph of argument in the opening brief filed on behalf of Plaintiff in

14   this action. The Court finds an award of 2.4 hours as requested by the Commissioner is appropriate in

15   light of the very limited work required for the opening brief. See Feeney, 2014 WL 3966379 at *3

16   (reducing the hours for Ms. Brown where she asserted that “she spent 6.7 hours drafting the lay witness

17   argument, which amounted to no more than 2.5 pages, including only a one paragraph summary of

18   facts, two paragraphs of law, and one paragraph of analysis”).

19                  2.     Requested Hourly Rate

20          Plaintiff’s counsel requests hourly rates of $196.79 for work completed in 2017 and $201.60

21   for work completed in 2018 and 2019 (Doc. 23-1 at 1), which are based upon the statutory maximums

22   set by the Ninth Circuit. See “Statutory Maximum Rates Under the Equal Access to Justice Act,”

23   available at http://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last visited June 24,

24   2019). Because the hourly rates requested are equal to those identified by the Ninth Circuit, the Court

25   finds the rates requested are reasonable and appropriate.

26                  3.     Amount to be awarded

27          With the deductions set forth above, Ms. Brown expended a total of 23.35 hours of

28   compensable work in this action on behalf of Plaintiff, which includes 0.95 hour in 2017 and 22.4 hours


                                                        6
 1   in 2017 and 2018. The Court finds these hours to be reasonable in light of the tasks performed by

 2   counsel and results achieved. Thus, Plaintiff is entitled to a fee award in the amount of $4,702.79.2

 3           C.      Expenses

 4           Plaintiff seeks the amount of $10.75 for “Service/Mailing.” (Doc. 23-1 at 1) Significantly,

 5   however, the Court granted Plaintiff’s request to proceed in forma pauperis in this action and directed

 6   the U.S. Marshal “serve a copy of the complaint, summons, and this order upon the defendant.” (Doc.

 7   4 at 4) When a plaintiff proceeds in forma pauperis and the U.S. Marshal has been directed to

 8   complete service, the plaintiff may not recover expenses related to service. DeArmon v. Colvin, 2013

 9   U.S. Dist. LEXIS 137858 at *5 (E.D. Cal. Sept. 25, 2013). Consequently, Plaintiff’s request for

10   expenses is DENIED.

11           D.      Assignment of the Fee Award

12           Plaintiff requests that the EAJA fee award be made payable to counsel, pursuant to a fee

13   agreement. (See Doc. 23 at 8) In Astrue v. Ratliff, 560 U.S. 586 (2010) the Supreme Court determined

14   that EAJA fees must be made payable to the “prevailing party.” As a result, the payment is subject to a

15   government offset to satisfy any pre-existing debt owed by a claimant. See id., 560 U.S. at 592-93.

16           Notably, under the Anti-Assignment Act, a claim against “the United States may not be

17   assigned to a third party unless [certain] technical requirements are met.” United States v. Kim, 806

18   F.3d 1161, 1169 (9th Cir. 2015); 31 U.S.C. § 3727. “[I]n modern practice, the obsolete language of the

19   Anti-Assignment Act means that the Government has the power to pick and choose which assignments

20   it will accept and which it will not.” Kim, 806 F.3d at 1169-70. In addition, the Anti-Assignment Act

21   “applies to an assignment of EAJA fees in a Social Security Appeal for disability benefits.” Yesipovich

22   v. Colvin, 166 F.Supp.3d 1000, 1011 (N.D. Cal. 2015).

23           Because Plaintiff has assigned her rights to counsel, the EAJA fees should be made payable

24   directly to Plaintiff’s counsel, subject to any government debt offset and the government’s waiver of

25   the Anti-Assignment Act requirements. See Yesipovich, 166 F.Supp at 1011; see also Beal v. Colvin,

26   2016 WL 4761090 at*4 (N.D. Cal. Sept. 13, 2016) (holding where there was “no information on

27
             2
28            This amount includes $186.95 for the work completed by counsel in 2017 and $4,515.84 for the work completed
     between 2018 and 2019.


                                                              7
 1   whether plaintiff owes any debt to the government[,]… the EAJA fee shall be paid directly to

 2   plaintiff's counsel, subject to any administrative offset due to outstanding federal debt and subject to

 3   the government’s waiver of the requirements under the Anti-Assignment Act”). If the government

 4   chooses to not accept the assignment, payment shall be made to Plaintiff and mailed to his attorney.

 5   IV.      Conclusion and Order

 6            As a prevailing party, Plaintiff is entitled to an award of attorney’s fees under the EAJA because

 7   the ALJ’s decision and the Commissioner’s position in defending it were not substantially justified.

 8   See 28 U.S.C. § 2412(d)(2)(H). With the deductions set forth above, Ms. Brown expended a total of

 9   23.35 hours on compensable work in this action, which is reasonable in light of the tasks performed on

10   Plaintiff’s behalf and results achieved.

11            Based upon the foregoing, the Court ORDERS:

12            1.     Plaintiff’s motion for attorney’s fees (Doc. 22) is GRANTED in part, in the modified

13                   amount of $4,702.79;

14            2.     Plaintiff’s request for expenses is DENIED;

15            3.     Defendant SHALL determine whether Plaintiff’s EAJA attorney fees are subject to any

16                   offset and, if the fees are not subject to an offset, payment shall be made payable to

17                   Plaintiff. If the Government decides to accept the assignment of fees, payment shall be

18                   made payable to Counsel, Kelsey Brown; and

19            4.     Payment SHALL be mailed to Plaintiff’s counsel of record, Kelsey Brown.

20
21   IT IS SO ORDERED.

22         Dated:   July 28, 2019                               /s/ Jennifer L. Thurston
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


                                                          8
